942 So.2d 924 (2006)
Curtis PARKER, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-0359.
District Court of Appeal of Florida, First District.
October 30, 2006.
Curtis Parker, pro se, Petitioner.
Rosa H. Carson, General Counsel, and Erin Lydia McLaughlin, Assistant General Counsel, Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
DENIED. Burdick v. State, 584 So.2d 1035 (Fla. 1st DCA 1991), approved in part and quashed in part on other grounds, 594 So.2d 267 (Fla.1992).
WEBSTER, VAN NORTWICK, and PADOVANO, JJ., concur.